Order, entered on January 17, 1961, granting plaintiff’s motion to amend the complaint and denying defendant’s cross motion to dismiss the complaint for failure to prosecute, unanimously reversed, on the law and the facts, with $20 costs and disbursements to the appellant, the motion to amend denied and the cross motion to dismiss granted, with $10 costs. In this action to recover a balance due on a note executed in 1931, the plaintiff did nothing for 20 months after the joinder of issue at which time she made the instant motion to amend the complaint by aclding a new cause of action. In the context of this ease a 20-month delay without a satisfactory explanation requires that the complaint be dismissed. In view of the disposition of the cross motion the motion to amend the complaint must be denied. Concur — Botein, P. J., Rabin, Valente, Stevens and Eager, JJ.